Title: From George Washington to Jethro Sumner, 24 October 1781
From: Washington, George
To: Sumner, Jethro


                  
                     Sir
                     Head Quarters near York Oct. 24th 1781
                  
                  I have been favored with your Letter of the 20th—Before this reaches you, you will probably be informed of the great success of the Arms in this Quarter, the particulars of which are in the inclosed Letter to Genl Greene which is left open for your perusal; after which you will seal the Letter & forward it to Genl Greene by the earliest conveyance—Any movements of the Enemy that take place at the Southward or any occurrance worth notice, I wish you to inform me of as early as possible. I am, with respect, Your Most Obedt Humble Servant.
                  
               